IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JEFFREY A. CLOUSER,                     §
                                         §
       Plaintiff Below-                  §   No. 405, 2018
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
 KIM DOUGHERTY, et al.,                  §
                                         §   C.A. No. N15C-07-240
       Defendants Below-                 §
       Appellees.                        §

                           Submitted: August 22, 2018
                            Decided: September 4, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      Upon consideration of the notice of interlocutory appeal and amended notice

of interlocutory appeal, it appears to the Court that:

      (1)    The plaintiff-appellant, Jeffrey Clouser, has petitioned this Court under

Supreme Court Rule 42 to accept an appeal from an interlocutory order of the

Superior Court, dated July 11, 2018, denying his motions to amend his complaint

and for sanctions against defense counsel.

      (2)    Clouser filed an untimely application for certification to take an

interlocutory appeal in the Superior Court on August 2, 2018. The Superior Court

denied the certification application as untimely on August 10, 2018.
      (3)    Supreme Court Rule 42(c)(i) provides that an application for

certification of an interlocutory appeal “shall be served and filed within 10 days of

the entry of the order from which the appeal is sought or such longer time as the trial

court, in its discretion, may order for good cause shown.” The Superior Court

concluded that Clouser had not shown good cause for his untimely application for

certification. We find no abuse of the Superior Court’s discretion in so ruling.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within

interlocutory appeal is REFUSED.

                                        BY THE COURT:


                                        /s/ Karen L. Valihura
                                        Justice




                                          2